    Case: 1:17-cv-02445 Document #: 36 Filed: 10/23/18 Page 1 of 3 PageID #:157



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

AHMED MOTIWALA, individually and on )
behalf of all others similarly situated, )
                                         )             No. 1:17-cv-02445
                Plaintiffs,              )
                                         )             Hon. Harry D. Leinenweber
        v.                               )
                                         )             Mag. Jeffrey T. Gilbert
MARK D. GUIDUBALDI &                     )
ASSOCIATES, LLC, d/b/a PROTECTION )
LEGAL GROUP,                             )
                                         )
                Defendant.               )

                                 STIPULATION OF DISMISSAL

          Plaintiff Ahmed Motiwala (“Plaintiff”) and Defendant Mark D. Guidubaldi & Associates,

LLC d/b/a Protection Legal Group (“Defendant”) (each a “Party,” collectively the “Parties”)

have entered into an individual settlement agreement relating to Plaintiff’s individual claims.

Pursuant to Fed. R. Civ. P. 41(a)(1), the Parties stipulate to dismissal of this action as follows:

          1.     Plaintiff’s individual claims are dismissed with prejudice.

          2.     The claims of the putative class members are dismissed without prejudice.

          3.     Each Party shall bear its own fees and costs incurred in connection with this

action.


It is so Stipulated.

          Dated: October 23, 2018


AHMED MOTIWALA, Plaintiff                              MARK D. GUIDUBALDI & ASSOCIATES d/b/a
                                                       PROTECTION LEGAL GROUP, Defendant

By: /s/ Theodore H. Kuyper                             By: /s/ Timothy F. Burnette


                                                   1
    Case: 1:17-cv-02445 Document #: 36 Filed: 10/23/18 Page 2 of 3 PageID #:158



Keith J. Keogh (ARDC #6257811)                       Timothy F. Burnette (ARDC #6281675)
Theodore H. Kuyper (ARDC #6294410)                   Law Offices of Timothy F. Burnette
KEOGH LAW, LTD.                                      211 W. Wacker Drive, Suite 300
55 W. Monroe Street, Suite 3390                      Chicago, Illinois 60605
Chicago, Illinois 60603                              (708) 307-4766
(312) 726-1092                                       tfburnette@hotmail.com
(312) 726-1093 (fax)
keith@keoghlaw.com                                   Attorney for Defendant
tkuyper@keoghlaw.com

Attorneys for Plaintiff and the Putative Class




                                                 2
    Case: 1:17-cv-02445 Document #: 36 Filed: 10/23/18 Page 3 of 3 PageID #:159



                                 CERTIFICATE OF SERVICE

      The undersigned hereby certifies that he caused a copy of the foregoing Stipulation of
Dismissal to be served upon:


               Timothy F. Burnette (tfburnette@hotmail.com)
               Law Offices of Timothy F. Burnette
               211 W. Wacker Drive, Suite 300
               Chicago, Illinois 60605


via electronic filing on this 23rd day of October, 2018.


                                                      /s/ Theodore H. Kuyper
